Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
  	Applicant’s amendment of 22 June 2022, in which claims 1, 2, 10, 11, 13, 14 have been amended, is acknowledged.
Claims 1-3, 5-20 are pending in the instant application.
Claims 3, 6 and 15-20 are withdrawn, as being drawn to a non-elected invention.
Claims 1, 2, 5, 7-14 are examined herein.
Response to arguments of 22 June 2022
	On 22 June 2022, Applicant has amended independent claim 1 to recite a concentration of water from about 10% to about 70% w/v of the composition. A modified rejection is made below, based on Applicant’s amendment of 22 June 2022.
Applicant’s arguments (Remarks of 22 June 2022, pages 5-6) against the rejection of claims 1-2, 5, 7-14 under AIA  35 U.S.C. 103 over Youdim, Frenkel and Haas, have been considered.
Applicant argues (page 5) against each of the references individually. Applicant argues that Youdim does not teach that glycerol is favored over propylene glycol; that Frenkel mentions glycerol as a solvent for the purpose of purifying rasagiline, and there is no indication in Frenkel that glycerol is suitable solvent for a composition of rasagiline that also contains water; and that Haas teaches that both glycerin and water formulations and propylene glycol and water formulations are interchangeable. 
In response, the rejection is made over the combined teachings of Youdim, Frenkel and Haas. A comparison glycerol over propylene glycol (see Applicant’s argument related to Youdim) is not relevant to the rejection because Youdim is used for the general teaching that aqueous compositions of rasagiline may contain glycerol. In response to Applicant’s argument related to glycerol as solvent for recrystallization of rasagiline, Frenkel is used in the rejection for the teaching that rasagiline is highly soluble in glycerol (solutions of rasagiline containing up to 50% glycerol are taught by Frenkel); thus, Frenkel provides the motivation to increase the concentration of glycerine (which is miscible with water) in the composition comprising glycerine and water taught by Haas so that the concentration of glycerine is within the instantly claimed range.
	Applicant argues (page 6) that Applicant has surprisingly discovered that a composition containing rasagiline, glycerin and water provides superior stability to a composition containing rasagiline, propylene glycol and water. Applicant argues that, as demonstrated in the 1.132 declaration submitted on November 2, 2021, a composition consisting of rasagiline, water and glycerin stored at 80 0C for 120 hours resulted in a 5.34% increase in total impurities, whereas a composition containing rasagiline, water and propylene glycol resulted in a 45.2% increase in total impurities under the same conditions. Further, the addition of buffers and preservatives to each these compositions did not eliminate the difference in stability between the compositions containing water and glycerin and those containing water and propylene glycol. 
In response, the Declaration under CFR 1.132, signed by Francesca Minale, co-inventor, submitted on 2 November 2021, had been considered in the office action mailed on 24 December 2021. The Declaration of 2 November 2021 shows, in a side-by-side comparison, that superior stability is achieved with a liquid composition of rasagiline comprising water and glycerine 60% w/v vs. with a similar composition comprising water and propylene glycol 60% w/v. 
Applicant argues (page 6, second paragraph) that this result is unexpected as nothing in Youdim or Haas teaches a skilled artisan to choose glycerin and water over propylene glycol and water as Youdim and Haas each teach that glycerin and propylene glycol are equivalents. 
In response to this argument and in response to Applicant’s argument (page 5) that Haas teaches that glycerol and propylene glycol are interchangeable, Haas actually exemplifies (Table 1) a specific liquid pharmaceutical composition comprising rasagiline, glycerine and water and this composition constitutes the closest prior art. A side-by-side comparison between glycerol and water versus propylene glycol and water (as in the Declaration submitted on 2 November 2021, considered by the examiner on 24 December 2021) is not effective to rebut the case of obviousness because it does not compare the claimed subject matter with the closest prior art.
Applicant argues (page 6, third paragraph) that Example 1 of Haas describes a rasagiline mesylate formulation in water and glycerin that contains only 2% glycerin and 86% water, while the instantly claimed compositions require that glycerin is at a concentration of no less than about 50% and water is at a concentration of no more than about 70%. Applicant argues that a skilled artisan would not be motivated by the teaches of Examples 1 and 2 to choose glycerin over propylene glycol and then increase the concentration of glycerin by over 20-fold and decrease the concentration of water. 
In response, the argument related to choosing glycerol over propylene glycol has been addressed above. 
Regarding the establishment of unexpected results, a few notable principles are well settled. It is applicant’s burden to explain any proffered data and establish how any results therein should be taken to be unexpected and significant. See MPEP 716.02 (b). The claims must be commensurate in the scope with any evidence of unexpected results. See MPEP 716.02 (d). Further, A DECLARATION UNDER 37 CFR 1.132 must compare the claimed subject matter with the closest prior art in order to be effective to rebut a prima facie case of obviousness. See, MPEP 716.02 (e). 
In this case, the closest prior art is a composition comprising rasagiline, water and glycerine taught by Haas. Applicant has not shown the criticality of the instantly claimed ranges for water and glycerol in the liquid composition of rasagiline.
Since water and glycerine and combinations of water and glycerine were taught by prior art by Haas and Youdim to be pharmaceutical carriers in liquid compositions of rasagiline, the person of ordinary skill in the art would have varied the relative amount of water/glycerine in a liquid composition of rasagiline mesylate, with the aim of optimizing the properties/stability of the formulation. Such an optimization of relative ratios of water/ glycerine carriers is part of routine experimentation, in the absence of some evidence of the criticality of the claimed ranges. 
The examiner notes that Applicant’s Specification does not support superior stability with glycerol + water present in the instantly claimed ranges in liquid compositions of rasagiline: for example, formulation K, Table 4, which comprises 75% w/v glycerine and 23 % w/v water, is less stable after 1 month at 40 °C (Table 5) than composition J, which contains 25% w/v glycerine and 66 % w/v water, which is outside the instantly claimed range.
Further, compositions F, G, H, I, which are instantly claimed and contain 50% w/v glycerine and 51 % w/v water, have similar stability as composition J, which contains 25% w/v glycerine and 66 % w/v water, which is outside the instantly claimed range. As such, Applicant has not shown unexpected results with the instantly claimed composition, versus other liquid compositions comprising rasagiline, glycerine and water at concentrations outside the instantly claimed ranges.
A modified rejection is made below, based on Applicant’s amendment of 22 June 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5, 7-14 are rejected under AIA  35 U.S.C. 103 as obvious over Youdim et al. (US 2016/0022572, published 28 January 2016, cited in IDS), Frenkel (US 2010/0010095, cited in PTO-892 of 24 December 2021) and Haas et al. (EP 2,526,924 of 28 November 2012, cited in IDS). 
Youdim (US 2016/0022572) specifically teaches a liquid formulation of rasagiline mesylate prepared in water as a vehicle [0194].
Youdim teaches [0135] liquid pharmaceutical preparations of a MAO-B inhibitor such as rasagiline mesylate [0162], which are aqueous formulations comprising a pH buffering system, as in instant claims, such as, for example, citrate buffer, as in instant claims 13, 14, an osmotic controlling agent such as glycerol, and water as aqueous carrier [0137].
Youdim teaches [0140] that the pharmaceutical compositions of the invention may contain aqueous diluents, water, in combination with alcohols such as, for example, glycerol, added in various concentrations and combinations to form solutions, suspensions, or emulsions. Youdim teaches [0142] that solvents used to prepare the pharmaceutical compositions of the invention include, for example, water or glycerin. Thus, Youdim teaches carriers such as mixtures of water and glycerin, as in instant claims, as pharmaceutical carriers for a MAO-B inhibitor such as rasagiline mesylate.
Youdim teaches [0141] that the pH of the compositions may be adjusted to a desired value using suitable organic acids such as, for example, citric acid. 
Youdim teaches [0146] that the compositions of the invention may contain excipients such as buffering agents, pH adjusters, and solvents.
Youdim teaches [0148] parabens, as in instant claims 10, 13, 14, in the pharmaceutical compositions of the invention; methylparaben, propylparaben, and combinations thereof, as in instant claim 14, are specifically listed in [0148] Youdim. 
Youdim does not teach that the liquid composition comprises about 0.03% w/v rasagiline mesylate, about 53% w/v water, about 60% w/v glycerin, about 0.16% w/v citric acid, 0.06% w/v citrate salt, as in instant claims 11-14.
Youdim does not teach that the liquid composition comprises about 0.05% to 0.5% parabens, as in instant claims 13, 14.

Frenkel teaches [184]-[0185] a liquid pharmaceutical composition comprising rasagiline base and an “additive”, defined [0188] as a pharmaceutically acceptable liquid miscible with rasagiline base melt, such as glycerol, present in an amount of between 0.5 and 50%. Frenkel teaches that the resulting liquid product does not solidify at lower temperature, allowing for storage [0184].
Thus, Frenkel teaches a liquid pharmaceutical composition consisting of rasagiline and glycerol, wherein glycerol is present in an amount of 0.5% to 50% of the composition. 
Frenkel does not teach a mixture of glycerol and water as solvents for rasagiline, nor does he teach the compositions in instant claims.

Haas (EP 2,526,924) teaches a liquid pharmaceutical composition which is a solution of rasagiline or a pharmaceutically acceptable salt thereof in water or aqueous organic solvent [0032] comprising a buffering agent, as in instant claims, such as, for example, citric acid, sodium citrate [0035], as in instant claims 7, 8, 13, 14, further comprising parabens such as methylparaben, butyl paraben or mixtures thereof [0038], as in instant claims 9, 10, 13, 14.
Haas teaches a formulation based on solution [0046] which comprises rasagiline or salt thereof 1 to 50%, buffering agent 0.05% to 5%, and solvent up to 90% by weight of the formulation [0044]; the concentration of solvent in Haas encompasses/overlaps with the instantly claimed range; the concentration of buffering agent in Haas overlaps with the range in instant claims 11-14.
Haas specifically teaches (Table 1, [0052]-[0057]) a solution ([0056-[0057]) comprising rasagiline mesylate, glycerine and water. Thus, Haas specifically teaches a mixture of water and glycerin as carriers in a liquid pharmaceutical composition comprising rasagiline mesylate, as in instant claims.
Haas does not teach that rasagiline mesylate concentration in the composition is 0.03% w/v, the concentration of water is 53% w/v and the concentration of glycerin in the composition is 60% w/v, as in the instant claims 11-14.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Haas, Youdim and Frenkel to arrive at the instantly claimed invention. The person of ordinary skill in the art would have been motivated to formulate rasagiline mesylate as a liquid pharmaceutical composition comprising water and glycerin as carriers because:
Haas specifically teaches (Table 1, [0052]-[0057]) a solution ([0056-[0057]) comprising rasagiline mesylate, glycerine and water;
 	Youdim teaches liquid formulations of rasigiline mesylate dissolved in water, and Youdim also teaches aqueous diluents such as, for example, water, glycerin or combinations thereof, in liquid pharmaceutical compositions of rasagiline; and
 	Frenkel teaches that rasagiline is miscible with glycerol to form a liquid composition, and Frenkel teaches that rasagiline is compatible with glycerine present at 50% w/v of the liquid formulation. 
Since water and glycerol were known solvents for rasagiline/salts thereof, and since Haas specifically teaches water and glycerin as solvents/carriers in liquid pharmaceutical compositions of rasagiline/salts thereof, the person of ordinary skill in the art would have varied the relative amount of water/glycerine in a liquid composition of rasagiline mesylate, with the aim of optimizing the properties/stability of the formulation.  The person of ordinary skill in the art would have increased the concentration of glycerine in the liquid composition taught by Haas to 50%, because Frenkel teaches that rasagiline is compatible with glycerine solvent present in a concentration of up 50% of the formulation. Such an optimization of relative ratios of water/ glycerine carriers in a liquid formulation of rasagiline is part of routine experimentation, in the absence of some evidence of the criticality of the claimed ranges. 
Further, the person of ordinary skill in the art would have been motivated to add citrate buffer to such a liquid pharmaceutical composition of rasagiline comprising water and glycerin as carriers, because Youdim and Haas teach buffers such as, for example, citrate to adjust the pH of the rasagiline compositions to a desired value, and Haas teaches buffering agent present in a concentration 0.05% to 5% by weight of the formulation. It is well within the skill of the art to determine the effective amount within a range through routine experimentation. It is noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955.)
Further, the person of ordinary skill in the art would have been motivated to add methyl paraben and propyl paraben as preservatives/antimicrobials to the resulting composition, because Youdim and Haas teach preservatives such as methylparaben, propylparaben or mixtures thereof added to liquid rasagiline compositions. Determining the optimum amount of preservative in the composition, in order to optimize the stability of the composition, is well within the skill of the artisan. 
	As such, claims 1-2, 5, 7-14 are rejected as prima facie obvious. 
Conclusion
Claims 1-2, 5, 7-14 are rejected. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627